Case: 1:20-cv-05191 Document #: 33-2 Filed: 12/10/20 Page 1 of 2 PageID #:395




                                EXHIBIT 15
  Case: 1:20-cv-05191 Document #: 33-2 Filed: 12/10/20 Page 2 of 2 PageID #:396


From:               Brezina, David
To:                 "patrickwaynefarms@outlook.com"; "patrickwaynefarms@consultant.com"
Bcc:                "dbrezina@rcn.com"
Subject:            Wayne Farms Order
Date:               Friday, September 25, 2020 5:59:00 PM


Hello Patrick:

I represent Wayne Farms. Legal papers were filed and a court prohibited you from using a fake
profile and taking orders – and deposits on orders – using Wayne Farms trademarks.

Free copies of the public documents are available on
https://www.courtlistener.com/docket/18476666/wayne-farms-llc-v-john-doe/

For a copy of the Court Order, the Temporary Restraining Order itself is at:

https://www.courtlistener.com/recap/gov.uscourts.ilnd.385677/gov.uscourts.ilnd.385677.14.0.pdf

Please Reply to this email so I know you have seen this email.

Call me to see if we can settle.

David C Brezina
Registered Patent Attorney
Member, Trial Bar, USDC Northen District of Illinois
Ladas & Parry LLP
224 South Michigan Avenue
Suite 1600
Chicago, Illinois 60604
312 427-1300
312 408-2532 (direct)

The sender does not provide any tax advice, therefore this cannot be reliance opinion.
This message (including any attachments) is intended only for the use of the individual or entity to which it is
addressed and may contain information that is non-public, proprietary, privileged, confidential, and exempt from
disclosure under applicable law or may constitute as attorney work product. If you are not the intended recipient,
you are hereby notified that any use, dissemination, distribution, or copying of this communication is strictly
prohibited. If you have received this communication in error, notify us immediately by email or telephone and (i)
destroy this message if a facsimile or (ii) delete this message immediately if this is an electronic communication.
